                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 MARTA ROMERO, an individual,                               CIVIL ACTION

                        Plaintiff,
                                                            Case No. 2:20-cv-273
 v.
                                                            Judge: Sheri Polster Chappell
 THE SCHOOL BOARD OF LEE COUNTY,
 FLORIDA, a political subdivision of the State of           Mag. Judge: Nicholas P. Mizell
 Florida,

                        Defendant.


                         PLAINTIFF’S NOTICE OF COMPLIANCE

       NOW COMES the Plaintiff, MARTA ROMERO, by and through her undersigned

attorney, and hereby gives notice of Plaintiff’s compliance with the Clerk’s Order (Doc. 3).

                                             Respectfully submitted,

Dated: April 15, 2020                        s/ Benjamin H. Yormak
                                             Benjamin H. Yormak
                                             Florida Bar Number 71272
                                             Trial Counsel for Plaintiff
                                             Yormak Employment & Disability Law
                                             9990 Coconut Road
                                             Bonita Springs, Florida 34135
                                             Telephone: (239) 985-9691
                                             Fax: (239) 288-2534
                                             Email: byormak@yormaklaw.com
                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2020, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system. I further certify that I mailed the foregoing document and

the notice of electronic filing by first-class mail to the following non-CM/ECF participants:

None.




                                              s/ Benjamin H. Yormak
                                              Benjamin H. Yormak
                                              Florida Bar Number 71272
                                              Trial Counsel for Plaintiff
                                              Yormak Employment & Disability Law
                                              9990 Coconut Road
                                              Bonita Springs, Florida 34135
                                              Telephone: (239) 985-9691
                                              Fax: (239) 288-2534
                                              Email: byormak@yormaklaw.com
